   Case 1:19-cv-00009-CRK-GSK-JAR Document 16                   Filed 04/01/19    Page 1 of 1
                    UNITED STATES COURT OF INTERNATIONAL TRADE
                    BEFORE:   HONORABLE CLAIRE R. KELLY, JUDGE
                              HONORABLE GARY S. KATZMANN, JUDGE
                              HONORABLE JANE A. RESTANI, JUDGE

                                                           )
MEDTRADE INC., TRANSPACIFIC STEEL LLC,                     )
AND A.G. ROYCE METAL MARKETING LLC,                        )
                                                           )
                     Plaintiffs,                           )
        v.                                                 )      Court No. 19-00009
                                                           )
THE UNITED STATES,                                         )
                                                           )
                    Defendant.                             )
                                                           )

                                   NOTICE OF DISMISSAL

        PLEASE TAKE NOTICE that Plaintiffs Medtrade Inc. and A.G. Royce Metal

Marketing LLC, pursuant to Rule 41(a)(1)(A)(i) of the Rules of the United States Court of

International Trade, hereby withdraw their appeal in this action. Co-plaintiff Transpacific Steel

LLC intends to continue litigating this action.

Dated: March 29, 2019                               /s/ Matthew M. Nolan
                                                    Matthew M. Nolan

                                                    ARENT FOX LLP
                                                    1717 K Street, N.W.
                                                    Washington, DC 20006-5344
                                                    Telephone: (202) 857-6013
                                                    Counsel for Medtrade Inc., Transpacific Steel
                                                    LLC and A.G. Royce Metal Marketing LLC

                                       Order of Dismissal

        This action, having been voluntarily noticed for dismissal by Co-plaintiffs Medtrade Inc.

and A.G. Royce Metal Marketing LLC, is dismissed with respect to Medtrade Inc. and A.G.

Royce Metal Marketing LLC.

         April 1, 2019
Dated: _____________________                  Clerk, U. S. Court of International Trade

                                              By: ________________________________
                                                     /s/ Steve Taronji
                                                             Deputy Clerk



AFDOCS/11256930.1
